Exhibit Gyrodyne Company of America, Inc. Amended and Restated Incentive Compensation Plan As of February 2, 2010 Gyrodyne Company of America, Inc., a corporation organized under the laws of the State of New York, hereby amends and restates its Incentive Compensation Plan, originally adopted on June 25, 1999. 1. Definitions. (a)“Administrative Committee” means the Board of Directors of the Company, unless the Board shall elect from among its members a committee to administer the Plan. (b)“Base Date FMV” means (A) for Participants who became such on or prior to December 31, 2009, $15.3875, and (B) for any Participant who became such following December 31, 2009, the average closing market price of the Common Stock on the Nasdaq Stock Market for the ten trading days ending on the trading day prior to the date such Participant became such. (c)“Board” means the Board of Directors of the Company. (d)“Change in Control” means (i) a tender offer or exchange offer made and consummated for ownership of Common Stock representing 30% or more of the combined voting power of the Company’s outstanding securities; (ii) one or more sales or transfers by the Company during the twelve-month period ending on the date of the most recent transfer of assets having a total gross fair market value equal to or more than 90% of the total gross fair market value of all of the assets of the Company immediately before such transfer or transfers; or (iii)any merger, share exchange or consolidation of the Company with another entity other than a merger where the Company’s shareholders immediately before the merger own immediately following the merger at least 70% of the combined voting power of the Company’s outstanding securities, and, in each case, such transaction is not consummated with a “Related Person” to the Company, as such term is defined in Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). (e)“Closing Date FMV” shall mean (i) in the event a Change in Control is effected by a cash purchase of Common Stock, the price per share paid by the acquirer; (ii) in the event a Change in Control is effected with consideration other than cash or involving the sale of Company assets, the per share value to the target shareholders of the transaction as determined by an investment banking firmselected by the Company; provided, however, that for purposes of calculating an Incentive Compensation Payment with respect to a Payment Event for a Participant who is no longer an employee or member of the Board on the date of such Payment Event, Closing Date FMV shall be the lesser of (A) the amount determined in clauses (i) or (ii) above, or (B) the average closing market price of the Common Stock on the Nasdaq Stock Market for the ten trading days ending on the trading day prior to the date of departure of the withdrawn Participant. (f)“Common
